Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 09/19/2021 (along with specification amendment and an affidavit by Li Zhengguo) is duly acknowledged.
Claims 2-5 and 11-20 were previously canceled by applicants.
Claims 1, 6-10 and 21-23, as currently amended/presented are pending in this application.
Claims 10 and 21-23 were previously withdrawn (as Non-elected invention of Group II, without traverse) from further considerations.
Claims 1 and 6-9 (elected invention of Group I; directed to “A preparation method of a Beauveria bassiana microsclerotium” and formulation thereof), as currently amended, have been examined on their merits hereinafter.
Declaration/Affidavit for Biological Deposit
An affidavit/Declaration submitted by Li Zhengguo on 09/29/2021 regarding the biological deposit of the material (i.e. Beauveria bassiana strain CQBb119 deposited by applicants under Budapest treaty) employed in the claimed invention, and assurance of its public availability after patent grant, is duly acknowledged and made of record. The 112-first, biological deposit rejection of record is therefore withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher C. Close Jr. (attorney of record) on 10/11/2021 (see attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 10 and 21-23 (non-elected invention of Group II, without traverse) have been canceled by this Examiner’s amendment.
Claims 1 and 6-9 have been allowed as discussed below:
Claims have been specifically amended as follows:
1. (Currently amended) A for preparation of Beauveria bassiana microsclerotium, comprising the following steps of: 
1) mixing conidia of Beauveria bassiana with an aqueous solution comprising polyoxyethylene (20) sorbitan monolaurate a spore suspension; and
2) inoculating the spore suspension obtained in step 1) into a liquid induction medium for induction culture to obtain the microsclerotium; wherein, 
the volume percent of polyoxyethylene (20) sorbitan monolaurate in the 
with water as solvent, per liter of the liquid induction medium in step 2) having a pH of 6.0-7.5 comprises the following ingredients: 2-6 g KH2PO4, 0.3-0.9 g MgS04.7H20, 0.4-1.2 g NaNO3, 0.2-0.6 g CuSO4, 1.5-4.5 g yeast powder, 1-3 g peptone; 10-30 g sucrose, and 2.5 mL polyoxyethylene (20) sorbitan monolaurate 
Beauveria bassiana strain is CQBb119 and the accession number is CGMCC NO: 15987; 
the spore content of the spore suspension in step 1) is 2.8x106 - 3.2x 106 spores/mL; 
the volume ratio of the inoculated spore suspension in step 2) to the liquid induction medium is 1:10 to 1:20; and 
the induction culture temperature in step 2) is 23-31°C; the induction culture time period is 5-6 [[d]] days; and an [[the]] oscillation or stirring frequency of the induction culture is 50-250 rpm.
6. (Currently amended) A for preparing a formulation comprising [[of a]] Beauveria bassiana microsclerotium 
A) mixing [[a]] the microsclerotium prepared by the method as set forth in claim 1 with a padding for drying to obtain dried microsclerotium; and Page 3 of 10
119209800x1B) mixing the dried microsclerotium obtained in step A) with an auxiliary to obtain the microsclerotium formulation.
7. (Currently amended) The  microsclerotium formulation is granule.  
8. (Currently amended) The selected from the group consisting of diatomite, starch and cyclodextrin; and the volume ratio of the microsclerotium to the padding is [[1:2-4]] 1:2 to 1:4.  
a sucrose ester; and the mass ratio of the dried microsclerotium to the sucrose ester is 1000:1-200:1.  
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method for preparation of Beauveria bassiana microsclerotium and a formulation comprising said Beauveria bassiana microsclerotium as currently recited in claims 1 and 6 (see amended claims above) is deemed to be unobvious over the cited prior art of record (see also applicant’s remarks dated 09/29/2021, pages 7-8, in particular), as the specific method steps with the combination of specific components recited (see instant claim 1, in particular) for obtaining the microsclerotium of Beauveria bassiana (strain CQBb119, accession number CGMCC 15987) has not been disclosed and/or reasonably suggested by the prior art teachings.  In addition, applicants have shown efficient induction in culture and preparation of Beauveria bassiana microsclerotium, and formulations having superior functional properties in terms of storage, temperature and UV tolerance, etc., and have also demonstrated superior pest control ability of such formulation that is reasonably commensurate with the scope of the processes recited in instant claims 1 and 6 (see instant disclosure of record, especially applicant’s Examples 1-9).  Applicants have now provided the assurance for public availability of the biological deposit for the required microorganism on record (see the AF/D submitted by Li Zhengguo on 09/29/2021 discussed above), and therefore obviating 112-first biological deposit rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1 and 6-9 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657